Exhibit 10.2

Amendment No. 1 to the

Master Property Management, Leasing

and Construction Management Agreement

This Amendment No. 1 (“Amendment No. 1”) to the Master Property Management,
Leasing And Construction Management Agreement (the “Agreement”) is made and
entered into as of the 1st day of April, 2007, by and among Wells Real Estate
Investment Trust II, Inc., a Maryland corporation (“Wells REIT II”), Wells
Operating Partnership II, L.P., a Delaware limited partnership (“Wells OP II”),
and Wells Management Company, Inc., a Georgia corporation (“Manager”).

Background

Wells REIT II, Wells OP II, and Manager entered into a Master Property
Management, Leasing and Construction Management Agreement on October 22, 2004,
pursuant to which Owner (as defined in the Agreement) retained, and reserved the
right to in the future retain, Manager to manage, coordinate the leasing of, and
manage construction activities related to, some of the real estate properties
acquired for the benefit of Wells REIT II under the terms and conditions set
forth in the Agreement.

It is expected that on or about April 16, 2007, Wells Real Estate Investment
Trust, Inc. (“Wells REIT I”) will internalize certain of its operations by
acquiring personnel from the Advisor and Manager (the “Internalization
Transaction”). Some of the personnel to be acquired from Manager are personnel
who have primary responsibility for the management of some of Owner’s
Properties. If this internalization occurs, the personnel (the “WREAS
Personnel”) having primary responsibility for the management of such Properties
will become employees of Wells Real Estate Advisory Services, Inc. (“WREAS”), a
Georgia corporation and a new subsidiary of Wells REIT I.

Accordingly, the parties wish to amend the Agreement as provided in Section 7.5
thereof to remove the Transferred Properties (as defined below) from the scope
of the Agreement and to provide for the orderly transition of services from the
Manager to WREAS assuming consummation of the Internalization Transaction.
Additionally, concurrent or nearly concurrent with the closing of the
Internalization Transaction, it is expected that Wells REIT II, Wells OP II, and
WREAS will enter into a separate Master Property Management, Leasing and
Construction Management Agreement (the “WREAS Agreement”) under which the WREAS
Personnel will be able to continue to provide the services enumerated in the
Agreement with respect to the Transferred Properties.

Capitalized terms used in this Amendment No. 1 but not defined herein have the
meaning ascribed to them in the Agreement.



--------------------------------------------------------------------------------

Agreement

Now, Therefore, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1.

Transferred Properties. Properties that, prior to the date hereof, are managed
pursuant to the Agreement primarily by WREAS Personnel will be removed from the
scope of the Agreement and included in the WREAS Agreement effective upon
consummation of the Internalization Transaction. Those Properties (the
“Transferred Properties”) are as follows:

 

 

1.1.

1501 Opus Place

 

 

1.2.

3333 Finley Road

 

 

1.3.

5995 Opus Parkway

 

 

1.4.

Quadrangle Corp Park – Siemens

 

 

1.5.

Tampa Commons

 

 

1.6.

333 & 777 Republic Drive

Accordingly, upon consummation of the Internalization Transaction, each Property
Amendment relating to the above Properties is hereby removed as a part of the
Agreement.

 

2.

Removal as Manager. Upon consummation of the Internalization Transaction, Owner
removes Manager as the sole and exclusive manager of the Transferred Properties.
Manager hereby accepts and agrees to such removal, subject to the terms and
conditions in this Amendment No. 1. All parties hereby waive any and all notice
or time periods under the Agreement to effectuate such removal. Immediately
after the consummation of the Internalization Transaction, Manager will cease to
be Owner’s and Owner JV’s agent with respect to the Transferred Properties.

 

3.

Transition Actions.

 

 

3.1.

Manager shall prepare a final accounting within sixty (60) days of the date of
the closing of the Internalization Transaction for all Transferred Properties.
Such final accounting shall set forth all current income, all current expenses
and all other expenses contracted for on Owner’s or Owner JV’s behalf but not
yet incurred in connection with the Transferred Properties.

 

 

3.2.

Manager shall render to Owner an accounting of all funds of Owner and Owner JV
in its possession and shall deliver to Owner a statement of Management Fees
claimed to be due Manager and shall cause funds of Owner and Owner JV held by
Manager relating to the Transferred Properties to be paid to Owner and Owner JV
or their designees and shall assist in the transferring of approved signatories
on all Accounts.

 

2



--------------------------------------------------------------------------------

 

3.3.

Manager shall otherwise cooperate with Owner and WREAS in transitioning the
services provided for with respect to the Transferred Properties, including
transferring any books and records, transferring any insurance policies or
amending such policies to change the named insureds to include WREAS (without
removing Manager from such policies without Manager’s consent, which consent
shall be in Manager’s sole and absolute discretion), transferring or assigning
any service contracts and personal property solely relating to or used in the
operation and maintenance of the Transferred Properties (except personal
property paid for and owned by Manager), and any other actions reasonably
requested by Owner and WREAS with respect to the Transferred Properties, all in
an effort to ensure the orderly continuance of the operations of the Transferred
Properties. Manager shall also, for a period of sixty (60) days immediately
following the date of the closing of the Internalization Transaction, make
itself available to consult with and advise WREAS regarding the operation,
maintenance and leasing of the Transferred Properties.

 

 

3.4.

Fees.

 

 

A.

Owner will pay Manager the prorated fees due to Manager for the month of
termination within 30 days of the date of the closing of the Internalization
Transaction.

 

 

B.

Owner will pay Manager a reasonable fee for any services provided by Manager
pursuant to the last sentence of Section 3.3 to be negotiated at the time such
services are requested.

 

4.

Failure to Close Internalization Transaction. If the Internalization Transaction
fails to close for any reason by                     , 2007, the provisions of
Sections 1, 2, and 3 shall become null and void.

 

5.

Technical Amendment. As a result of the termination of Wells REIT II’s initial
public offering and its subsequent filing of a new registration statement
pursuant to which Wells REIT II sells shares of its common stock to the public,
the reference to Registration Statement No. 333-107066 in Section 2.3.B of the
Agreement is hereby amended to refer to Registration Statement No. 333-125463.

 

6.

Amendment to Section 2.4.P.(3). Section 2.4.P.(3) shall be amended and restated
in its entirety to read as follows:

(3) Final Accounting. Following the expiration or earlier termination of this
Agreement, by virtue of the termination of this Agreement by Owner or Owner JV
for cause or otherwise, or following the partial termination of this Agreement
by removal of one or more Properties from the scope of this Agreement, Manager
shall nonetheless be responsible for preparing a final accounting within sixty
(60) days of said expiration or earlier termination for any or all Properties
subject to such termination or

 

3



--------------------------------------------------------------------------------

expiration. Such final accounting shall set forth all current income, all
current expenses and all other expenses contracted for on Owner’s or Owner JV’s
behalf but not yet incurred in connection with the applicable Property(ies). The
final accounting shall also include all other items reasonably requested by
Owner.

 

7.

Amendment to Section 6.2 of Agreement. The introductory language in Section 6.2
of the Agreement is hereby amended to read as follows:

Upon the termination of this Agreement or upon partial termination of this
Agreement with respect to certain Properties, Manager shall have the following
duties (and in the case of a partial termination, references to “Properties”
mean only those Properties that are being removed from the scope of this
Agreement):

 

8.

General.

 

 

8.1.

The term “Agreement” as used in the Agreement shall be deemed to refer to the
Agreement as amended by each subsequent amendment thereto.

 

 

8.2.

Except as set forth herein, the Agreement shall remain in full force and effect
and shall be otherwise unaffected hereby.

 

 

8.3.

This Amendment No. 1 may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

[Signatures appear on next page]

 

4



--------------------------------------------------------------------------------

In Witness Whereof, the parties have executed this Amendment No. 1 to the
Property Management, Leasing and Asset Management Agreement as of the date first
above written.

 

 

WELLS REIT II:

 

WELLS REAL ESTATE INVESTMENT TRUST II, INC.

   

By:

       

Name:

       

Title:

     

OWNER:

 

WELLS OPERATING PARTNERSHIP II, L.P.

   

By: Wells Real Estate Investment Trust II, Inc. (as General Partner of Wells
Operating Partnership II, L.P.)

     

By:

         

Name:

         

Title:

     

WELLS REAL ESTATE INVESTMENT TRUST II, INC.

     

By:

         

Name:

         

Title:

     

ADVISOR

 

WELLS CAPITAL, INC.

     

By:

         

Name:

         

Title:

     

MANAGER:

 

WELLS MANAGEMENT COMPANY, INC.

   

By:

       

Name:

       

Title:

   

[Signature Page to Amendment No. 1 to the Master Property Management, Leasing
and Construction Management Agreement by and among Wells Real Estate Investment
Trust II, Inc., Wells Operating Partnership II, L.P., and Wells Management
Company, Inc.]